Order, Supreme Court, Bronx County (Patricia Anne Williams, J.), entered June 30, 2004, which granted defendant’s motion for summary judgment dismissing the complaint as time-barred, unanimously affirmed, without costs.
The action was properly dismissed upon the ground that the three-year statute of limitations (CPLR 214 [5]) governing plaintiff’s claim for negligent impairment of the right to sue based on his employer’s destruction of the ladder from which he fell (see Curran v Auto Lab Serv. Ctr., 280 AD2d 636, 637 [2001]) began to run in 1991, when plaintiff learned that his employer had destroyed the ladder, not in 2002, when plaintiffs products liability action was dismissed for lack of evidence as to the ladder’s retailer or manufacturer. As the motion court held, it was the destruction of the ladder that impaired plaintiffs ability to identify the ladder’s retailer or manufacturer. Concur—Tom, J.P., Andrias, Sullivan, Gonzalez and Malone, JJ.